                  Case 1:18-cv-07537-NRB Document 82 Filed 04/02/20 Page 1 of 1




Avery Samet                                                                                       212.497.8239
MEMBER NY BAR                                                                            asamet@aminillc.com


      April 2, 2020

      VIA ECF

      The Honorable Naomi Reice Buchwald
      United States District Judge
      United States Courthouse
      500 Pearl Street, Room 2270
      New York, NY 10007

      Re:       Williams, et al. v. Equitable Acceptance Corp., 18-CV-07537

      Dear Judge Buchwald:

      We represent the defendant Equitable Acceptance Corporation (“EAC”).

      By Memorandum Decision and Order entered March 11, 2020 [Doc. No. 73], the Court ordered
      EAC to Answer the Amended Complaint within 30 days, or by April 10, 2020. Due to the
      disruption to our firm’s operations, as well as to the client’s, we are simply unable to meet that
      deadline. Therefore, we respectfully request two additional weeks, or until April 24, 2020 to file
      our Answer.1 This is EAC’s first request for an extension.

      Plaintiffs consent to the extension.

      Respectfully submitted,

            /s Avery Samet

      Avery Samet

      cc:       All counsel of record (via ECF)




      1
       As a secondary reason, we also request through April 24th because the undersigned is Orthodox
      Jewish and unable to work on certain days during the Passover Holiday: from the evening of
      April 8 through April 10, and from the evening of April 14 through April 16.

                             131 WEST 35TH STREET, 12TH FLOOR • NEW YORK, NY 10001
                                P 212.490.4700 • F 212.497.8222 • www.aminillc.com
